Judgment unanimously affirmed. Memorandum: On appeal from a judgment of conviction for 10 counts of first degree robbery (Penal Law § 160.15 [4]), defendant’s principal claims are that the suppression hearing court *964erred in allowing defense counsel to waive defendant’s presence at the combined pretrial hearings, and that the sentencing court erred in permitting defendant to proceed pro se at the second felony offender hearing. We disagree. The record reveals that defendant’s waiver of his right to be present at the pretrial hearings and the waiver of his right to counsel at sentencing were knowing and voluntary. We have considered the remaining claims raised by defense counsel and in defendant’s pro se brief and find them lacking in merit (Appeal from judgment of Supreme Court, Monroe County, Pine, J.— robbery, first degree, 10 counts.) Present—Dillon, P. J., Callahan, Boomer, Green and Lawton, JJ.